Citation Nr: 0809605	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1974 to March 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) San Juan regional office 
(RO).  In the decision, the RO denied a rating higher than 30 
percent for the veteran's service-connected anxiety disorder.

A hearing was held at the RO in May 2005 before the 
undersigned Veterans Law Judge.  The Board remanded the case 
for additional development in March 2006 and again in March 
2007.  The case has now been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this case for additional 
development in March 2006 and March 2007.  The requested 
development included obtaining treatment records, and 
affording the veteran new examination.  The veteran was 
afforded a VA examination in November 2006.  Unfortunately, 
the requested treatment records were not obtained.  In this 
regard, the Board noted in the March 2006 remand that the 
veteran testified that he had previously been treated by Dr. 
Sanz, and more recently by Dr. Normandia who had treated him 
once a month since October 2004.  The Board further noted 
that the evidence included a one page statement from Dr. 
Normandia, but that there were no other records showing the 
type or extent of the treatment that the veteran was 
afforded, or the number of times that the veteran received 
treatment.  For this reason, the Board specified that the RO 
should obtain records from all the private psychiatrists who 
had treated the veteran over the past five years.

The RO subsequently wrote to the veteran in July 2006 and 
requested that he compete forms showing the names and 
addresses of all private doctors who treated his anxiety 
disorder over the past five years.  The veteran responded in 
September 2006 by submitting two signed authorization forms 
in which he provided the addresses for Dr. Normandia and Dr. 
Sanz.  Significantly, however, the RO did not subsequently 
attempt to obtain records from those doctors.  Instead, the 
RO wrote the notation "of record" on the forms.  For the 
reasons explained in the Board's prior remands, however, the 
complete treatment records from such doctors have not been 
obtained.  Therefore, the RO did not adequately complete the 
instructions contain in the Board's prior remand.  

The Board has noted that the veteran did not respond to a 
letter dated in March 2007 requesting that he complete 
additional authorization forms.  As noted above, however, the 
file already contains authorization forms which the veteran 
previously completed.  The VA has a duty to attempt to obtain 
his treatment records by using the authorization forms which 
have already been submitted.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Using the authorization forms that are 
already contained in the claims file, the 
RO should obtain psychiatric treatment 
records from Dr. Sanz and Dr. Normandia.  
If the requested records are unavailable 
or cannot be obtained, that fact should be 
documented.  If the records are obtained, 
they should be associate with the claims 
file.

2.  If any additional records are 
obtained, the RO should refer the records 
along with the entire claims file to the 
VA examiner who conducted the mental 
disorders examination in November 2006.  
The examiner should review the records and 
offer an addendum as to whether any 
information contained in the treatment 
records changes the assessment of the 
severity of the veteran's psychiatric 
disorder which he previously provided.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any issue 
remains denied, provide the appellant and 
his representative with a new supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including the 
applicable legal authority as well as a 
summary of all evidence received since the 
issuance of Statement of the Case in 
August 2002. Allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



